DETAILED ACTION
This Office action is in response to the election filed on 6 May 2022.  Claims 1-20 are pending in the application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, on which claims 1-14 are readable, in the reply filed on 06 May 2022is acknowledged.
This application is in condition for allowance except for the presence of claims 15-20 directed to method of forming a semiconductor memory structure non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Pachamuthu et al., US PG Pub. 20160104715 A1 and Kim et al., US PG pub. 20150318296 A1 are related to semiconductor memory devices. Pachamuthu teaches a first alternating stack (132 and 146, fig. 20) of first insulating layers (132, fig. 20) and first electrically conductive layers (146, fig. 20) having first stepped surfaces (first stack of 132 and 146, fig. 20) and located over a substrate (10, fig. 20); a first retro-stepped dielectric material portion (165, fig. 20) overlying the first stepped surfaces (first stack of 132 and 146, fig. 20); 
a second alternating stack (232 and 246, fig. 20) of second insulating layers (232, fig. 20) and second electrically conductive layers (246, fig. 20) having second stepped surfaces (first stack of 232 and 246, fig. 20); a second retro-stepped dielectric material (265 and 270, fig. 20) portion overlying the second stepped surfaces (first stack of 232 and 246, fig. 20); memory openings (49, fig. 18) vertically extending through the first alternating stack (132 and 146, fig. 20) and the second alternating stack (232 and 246, fig. 20); memory opening (49, fig. 18) fill structures (50 and 60, fig. 20) located in the memory openings (49, fig. 18) and comprising a respective vertical semiconductor channel (60, fig. 20) and a respective memory film (50, fig. 20); an insulating spacer (174 and 274, fig. 20) located within an opening through the subset of layers within the second alternating stack (232 and 246, fig. 20). Kim teaches a second conductive via structure (46, fig. 32B) laterally surrounding the insulating spacer (spacer between 76 and 46, fig. 32B) and contacting a top surface of a topmost second electrically conductive layer of the subset of layers within the second alternating stack. However, neither Pachamuthu nor Kim teach or suggest a contact via assembly comprising a first conductive via structure vertically extending from a top surface of one of the first electrically conductive layers through a subset of layers within the second alternating stack and through the second retro-stepped dielectric material portion, an insulating spacer located within an opening through the subset of layers within the second alternating stack, and a second conductive via structure laterally surrounding the insulating spacer and contacting a top surface of a topmost second electrically conductive layer of the subset of layers within the second alternating stack. Claims 2-14 contain allowable subject matter by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822